Citation Nr: 0427320	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disability manifested by chest pain.

3.  Entitlement to service connection for left shoulder 
disability, including Hill-Sachs deformity.

4.  Entitlement to service connection for psychiatric 
disability, including anxiety, depression, and post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1980.

This appeal arises from a May 2000 rating decision by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for a left 
shoulder disability and a psychiatric disability.  In 
addition, the decision determined that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for a low back disability 
and a disability manifested by chest pain.  A notice of 
disagreement (NOD) was filed in June 2000.  The veteran was 
provided a statement of the case (SOC) in February 2002, and 
he filed a timely appeal in April 2002.  These claims were 
previously remanded for additional development, and they are 
now ready for appellate disposition.

In an August 2003 statement, the veteran questioned why 
claims other than those listed above had not been certified 
to the Board on appeal.  In June 2000, he filed claims for 
service connection for arthritis, a hip disorder, a leg 
disorder, and a knee disorder.  In November 2001, he filed 
claims for service connection for amebiasis , myositis, and a 
musculoskeletal disorder.  All these claims were denied in an 
April 2002 rating decision, of which the veteran was notified 
in May 2002.  The fact that the veteran listed some of these 
conditions on his April 2002 substantive appeal does not give 
the Board jurisdiction to address the claims.  The appeal was 
received prior to any denial of these claims, and a perfected 
appeal consists of a NOD after notice of a denial and a 
substantive appeal after issuance of a SOC.  There was no 
correspondence from the veteran within the one-year period 
following notification of the April 2002 rating decision 
which could be reasonably construed as a NOD on any of these 
claims.  The veteran asked that his August 2003 statement be 
used as a "second" NOD and/or a request for an extension of 
time to appeal these claims.  This is REFERRED to the RO for 
any appropriate response.


There is correspondence received from the veteran in May and 
November 2003 which appears to disagree with the calculation 
of an overpayment of pension benefits and requests a waiver 
of overpayment.  These statements are also REFERRED to the RO 
for any appropriate response.

Furthermore, in the April 2002 substantive appeal, the 
veteran raised, for the first time, a claim that there was 
clear and unmistakable error (CUE) in the April 1993 rating 
decision.  The RO has not yet adjudicated this particular 
claim.  Given the procedural posture of this case, the 
Board's decision on his new and material claims does not 
affect the outcome of the pending CUE claim.  This issue is 
also REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1993, the RO 
denied the veteran's claims of entitlement to service 
connection for low back disability and disability manifested 
by chest pain.

2.  The veteran was notified of the decision by letter dated 
in May 1993, and he was notified of his rights to appeal that 
decision within one year.

3.  Evidence received since the RO's April 1993 decision is 
either cumulative or redundant of other evidence of record 
and, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claims of 
entitlement to service connection for low back disability and 
disability manifested by chest pain. 

4.  There is no persuasive evidence that the veteran's left 
shoulder disability, including Hill-Sachs deformity, is 
related to his military service.

5.  There is no persuasive evidence that the veteran's 
psychiatric condition, including anxiety, depression, and 
PTSD, is related to his military service.


CONCLUSIONS OF LAW

1.  The RO's April 1993 decision, which denied the veteran's 
claims for entitlement to service connection for low back 
disability and disability manifested by chest pain is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1992).

2.  The criteria to reopen the claims for entitlement to 
service connection for low back disability and disability 
manifested by chest pain have not been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

3.  The veteran's left shoulder disability, including Hill-
Sachs deformity, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002; 38 
C.F.R. §§ 3.303, 3.159 (2003). 

4.  The veteran's psychiatric condition, including anxiety, 
depression, and PTSD, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 2000 decision that the criteria to 
reopen a claim for entitlement to service connection for low 
back disability and disability manifested by chest pain, as 
well as the criteria for entitlement to service connection 
for left shoulder deformity and psychiatric disability 
(including depression, anxiety, and PTSD), had not been met.  
This notice also informed the appellant of the reasons and 
bases for the RO's decision.  After enactment of the VCAA, a 
January 2001 letter requested additional information from the 
veteran and notified him again what was needed to 
substantiate these claims.

In April 2003, the veteran was notified of what evidence 
needed to be shown to substantiate his claims.  In October 
2003, the veteran received notice of the VCAA from the RO and 
a description of what the evidence must show to reopen a 
claim and establish entitlement to service connection.  
Finally, the veteran received a statement of the case and 
supplemental statements of the case which further described 
the standard for adjudicating his claims.  The March 2004 
SSOC also contained VA's regulation implementing the VCAA - 
38 C.F.R. § 3.159.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the RO decision, the VCAA 
letters, and SOC and SSOCs sent to the appellant notified him 
of the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial unfavorable AOJ decision was made 
in May 2000, which is prior to enactment of the VCAA on 
November 9, 2000.  When the veteran notified the RO of his 
disagreement with the decision, he received a statement of 
the case describing the standard for adjudicating his claims.  
By letters dated in April and October 2003, the veteran was 
provided notice of VA's duty to develop his claims pursuant 
to the VCAA provisions, to include the duties to develop for 
"records from any federal agency" as well as "relevant 
records not held by federal agencies."  This notice, 
combined with the SOC and SSOCs sent to the veteran, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
common sense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for four years, and deprive the veteran of his 
right to timely seek redress before a court of superior 
jurisdiction.  This delay may be substantial since there are 
thousands of pending claims involving "post-adjudicatory" 
notices which, if all summarily remanded, would add to the 
backlog of cases to be adjudicated by VA and increase the 
"wait in line" by this veteran, as well as all other VA 
claimants, in the adjudication of the claims.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received his 
VCAA notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
veteran's receipt of his section 5103 notice following the 
RO's initial determination in this case, particularly when 
considering the procedural posture of the case.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested records from the 
Naval Aviation Depot, the National Archives in St. Louis, 
Missouri, and from the United States Naval Air Station, North 
Island, Coronado, California.  In addition, the RO obtained 
the veteran's treatment records from VA and private medical 
facilities.  It is clear from the veteran that there is 
nothing more to obtain.  In January 2002 and October 2003, he 
indicated there was no more evidence to submit. 

The veteran was also afforded VA examinations.  The veteran 
has not shown evidence of a disability manifested by chest 
pain related to service or a psychiatric disability related 
to service.  Therefore, a remand for another opinion is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  Accordingly, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the 
claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Background

The veteran's service medical records include his May 1974 
entrance exam in which no abnormalities were noted.  A 
September 1975 record shows that the veteran complained of 
sharp left-sided chest pain with inspiration and motion.  The 
impression was musculoskeletal pain. The examiner noted there 
was no history of trauma. In September 1976, the veteran 
complained of a one-month history of chest pain.  X-rays 
revealed a questionable infiltrate in the left lower lobe.  
An electrocardiogram, performed in September 1976, was 
normal.  In February 1977, the veteran complained of a two-
week history of chest pain and slight dyspnea.  An 
examination revealed increased rhonchi.  In June 1977, the 
veteran complained of pain in his right rib cage when he took 
a deep breath.  The impression was costochondritis.  In 
December 1977, the veteran was treated for a cold and upper 
respiratory infection (URI).  In March 1978, he was treated 
for a cough, congestion, and sore throat in association with 
a URI.  In August 1979, the veteran was treated for nasal 
congestion and mild chest congestion in association with 
sinusitis.  The veteran's separation examination, dated in 
July 1980, indicated that his upper extremities, lungs and 
chest, heart, spine, and psychiatric condition were normal.  
A chest X-ray also showed normal results.

Post-service, records from Kaiser Permanente indicate that 
the veteran complained of congestion and chest pain in August 
1982.  He was diagnosed with mild bronchitis.  In January 
1983, the veteran reported a three-day history of chest pain 
associated with chest wall strain.  From March to May 1984, 
the veteran complained of recurrent chest pain, shortness of 
breath, and left shoulder problems.  An electrocardiogram was 
abnormal, but chest X-rays revealed no significant 
abnormalities.  The veteran also underwent a stress test.  
According to examiners, the veteran's chest pain was atypical 
for cardiac disease.  The various assessments included non-
specific chest pain and anxiety.  In December 1985, a routine 
chest X-ray revealed no significant abnormalities.  In 
January 1986, the veteran was treated for anxiety with 
multiple somatic complaints.  In September 1987, the veteran 
complained of stress and anxiousness due to his job and 
personal problems.  

A March 1984 occupational injury or illness report, completed 
while the veteran was a civilian employee at a Naval Air 
Station, shows that he complained of chest and left shoulder 
pain following a work injury.  The diagnosis was 
chest/shoulder pain.  The veteran did not report a prior 
history of problems with either condition.

In April 1993, the RO denied the veteran's claims of 
entitlement to service connection for low back disability and 
disability of the chest.

The veteran's service personnel records, including his 
efficiency reports, are negative for any mention of low back 
disability; disability manifested by chest pain; and left 
shoulder disability, including Hill-Sachs deformity.

In September 1993, VA chest X-rays revealed a questionable 
nodular shadow overlying the right anterior first rib 
junction, which was thought to be bony or parenchymal in 
nature.

Outpatient records from the San Diego VAMC, dated from 
December 1998 through May 2001, show that the veteran was 
treated for various disabilities, including a bulging disc in 
his lower back; atypical chest pain; and left shoulder 
disability, including possible Hill-Sachs deformity.  In 
December 1998, an MRI of the lumbar spine confirmed the 
presence of mild left foraminal narrowing at L4-L5, secondary 
to facet hypertrophy and mild disc bulge.  Mild bilateral 
articular facet hypertrophy was also reported at L5-S1.  In 
January 1999, the veteran complained of chest pain, shortness 
of breath, and low back pain of approximately 20 years' 
duration. Chest X-rays were normal, and it was noted that the 
chest pain was most likely due to panic attacks.  In April 
1999, the veteran complained of left-sided weakness and low 
back pain.  It was noted that he had questionable left-sided 
weakness and sensory loss proximally.  The health care 
provider stated that it could be partially due to guarding of 
the shoulder and back, and there was concern for an anatomic 
lesion/compression as well.  Atypical chest pain and insomnia 
were also noted.  In addition, the veteran was evaluated for 
depression due to his unemployment.  In May 1999, it was 
noted that the veteran had low back pain; left-sided 
weakness; a history of atypical chest pain; and a history of 
insomnia.  In November 2000, the veteran was treated for 
complaints of low back pain and left shoulder problems, 
including possible mild Hill-Sachs deformity.  Pulmonary 
function tests, performed in November 2000, were normal.

In March 1999, the veteran underwent a VA general medical 
examination.  He complained of multiple joint arthritis, 
especially in his low back.  He stated that it was the result 
of a fall from a ladder in 1975.  He also complained of an 
approximately one-week history of chest pain.  Chest X-rays 
revealed a suspected anterior eventration in the right 
hemidiaphragm.  X-rays of the lumbar spine and pelvis 
revealed variant asymmetry of the traverse process of L1 and 
a slight lean of the spine to the left.  There were prominent 
superolateral acetabular margins.  Otherwise, the hip joints 
were unremarkable.  There was minimal prominence of the 
ischial tuberosities.  X-rays of the left shoulder showed 
questionable Hill-Sachs deformity.  There was mild 
protuberance at the inferior acromial margin, and impingement 
could not be excluded.  The diagnoses were chronic 
lumbosacral strain; and vague aches and pains in multiple 
joints, including the shoulders.

In November 2000, the veteran's former fellow serviceman 
stated that he and the veteran had been in the same line of 
work in service and that he concurred with the veteran's 
description of the associated physical and mental stress.  In 
particular, the former fellow serviceman attested to the 
great strain on the low back and shoulders.  He stated that 
he had not met the veteran at the time of the reported 
accident and had not witnessed the accident.  He noted, 
however, that the accident likely happened as the veteran 
described, as the former fellow serviceman had almost 
experienced the same thing.  He stated that it was more 
likely than not that the veteran's disabilities were the 
result of the accident and job requirements on the ship.  
Furthermore, he noted that the veteran's mental state was 
"somewhat depressive" on several occasions.  He attributed 
this to the "enormous pressure" the veteran was under.

Following a pre-employment examination in November 2000, the 
City of San Diego reported that the veteran did not meet the 
medical guidelines for a position as a Junior Engineering 
Aide with the Metropolitan Wastewater Department.  He was 
disqualified due to multiple medical disabilities, including 
chronic back and shoulder pain and depression.

The veteran was also evaluated for a PTSD treatment program 
at the VAMC in November 2000.  The veteran told his doctor 
that he felt he was mistreated in the Navy and he worked on 
ejection seats, a job he considered dangerous and stressful.  
He described symptoms of depression and anxiety.  He also 
reported a history of difficulties after service with chronic 
anxiety and job-related stress, including one incident where 
he brought a gun to work.  The veteran was diagnosed with 
Axis I major depressive disorder with possible generalized 
anxiety disorder and PTSD, although he was not admitted to 
the PTSD program.  

In December 2000, a VA physician reported that the veteran 
had been under his care since November 1999 for chronic low 
back pain and left shoulder pain resulting from a fall in 
1975.

In February 2001, the veteran was diagnosed with Axis I major 
depression with non-combat PTSD from racial discrimination.  
He told the examiner he had an injury during service with 
back, leg, and shoulder pain since that had contributed to 
his depression.  He also stated that he had suffered 
harassment from racial discrimination during service and 
afterwards that had aggravated his depression.  In March 
2001, he told a VA examiner that he had been suffering from 
depression since his accident in 1975.  He explained that his 
depression was caused by the harassment and racial 
discrimination he faced in the military.

In October 2001, the veteran underwent a VA orthopedic 
examination.  He reported that he had injured his low back in 
1975, when he fell from a ladder.  An MRI of the lumbar spine 
was normal.  X-rays of the lumbar spine revealed a small 
Schmorl's node at the inferior margin of L2.  The disc space 
widths in the lower lumbar spine were in the upper limits of 
normal.  There was a small linear defect proximal to the 
superolateral acetabular margin of doubtful significance.  
There were no obvious neurologic deficits, and the diagnosis 
was chronic non-specific musculoligatmentous strain.  The 
examiner noted that the possibility of an underlying 
neurologic deficit would have to be evaluated.  The examiner 
stated that the veteran appeared to be disabled due to 
functional impairment of the low back. 

December 2001 VAMC outpatient treatment records noted that 
the veteran had a history of atypical chest pain 
characterized by a sharp to pressure sensation across the 
upper chest, radiating into the right or left arm.  The pain 
was not exacerbated by inspiration or expiration.

In March 2002, the veteran's treating physician wrote that he 
had been treating the veteran for major depression and PTSD.  
He wrote that the veteran's psychiatric conditions were 
complicated and worsened by the pain in his left shoulder, 
back, and legs which the veteran attributed to injuries 
sustained in service.

In May 2003, the veteran was afforded a VA examination for 
his left shoulder disability.  The examiner related the 
veteran's description of his injury in service.  The veteran 
reported he fell from an aircraft while holding a heavy piece 
of equipment.  Apparently, the veteran fell on his left 
shoulder with the equipment still on his shoulder.  He was 
examined at the time and treated with aspirin.  After two 
days of recovery, he returned to work.  The veteran reported 
that his shoulder had been stiff and painful since the 
accident.  Upon examination, the examiner reported "a rather 
exceptional muscle build" of the veteran's shoulders and 
upper extremities.  In addition, there was some question of 
"perhaps slight atrophy" of the shoulder muscle, but not to 
any excessive degree.  The examiner noted that he had 
reviewed the veteran's claims file, finding no indication of 
a shoulder injury in service.  The examiner also noted there 
was no discussion of a left shoulder injury in the veteran's 
March 1999 VA examination, although there was some mention of 
a possible Hill-Sachs deformity of the left shoulder at that 
time.  Furthermore, the examiner reported that he had 
examined the veteran in October 2001 for a low back 
disability.  At that time, the veteran described the alleged 
accident to the examiner but did not mention that his 
shoulder was hurt as well.  At the May 2003 examination, the 
examiner could find no evidence of a Hill-Sachs lesion but 
diagnosed the veteran with peritendonitis of the shoulder 
with some adhesive capsulitis.  The examiner noted the 
veteran's inconsistent reports concerning the alleged 
shoulder injury and stated that it was difficult to know if 
an injury had, in fact, occurred, and, if so, the exact 
mechanisms of the injury.  

The veteran also had a lumbar spine examination in May 2003.  
The radiology report revealed no degenerative disc disease, 
spondylosis, or spondylolisthesis.  The radiologist suspected 
mild sclerosis without significant narrowing facet joints, 
L5-L1.

In August 2003, the veteran's treating psychiatrist again 
wrote to the RO.  He explained that he had been treating the 
veteran since December 2001 (although he had only seen the 
veteran three times in that period.)  He stated that the 
veteran suffers from non-combat related but service related 
PTSD.  In September 2003, the same doctor wrote an addendum 
to the February 2001 treatment record (apparently, the doctor 
mistakenly wrote 2/05/02 as the date of the progress note) 
stating that he concurred with the assessment and found the 
veteran was permanently disabled due to his psychiatric 
condition.

III. Analysis

The veteran seeks entitlement to service connection for a low 
back disability, disability manifested by chest pain, a left 
shoulder disability, and a psychiatric disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of chronicity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

It should be noted that although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

A.	The Low Back

A review of the record shows that the RO denied the veteran's 
claim for entitlement to service connection for a low back 
disability in an April 1993 rating decision.  Relevant 
evidence on file at the time consisted of the veteran's 
service medical records and the records from Kaiser 
Permanente, reflecting treatment from July 1982 to January 
1987.  Such evidence, however, was negative for any 
complaints or clinical findings of low back disability in or 
after service.  Accordingly, there was no basis for service 
connection for the disability and the claim was denied.  The 
veteran was notified of the decision in May 1993, but did not 
appeal.  Accordingly, the decision became final under the 
laws and regulations then in effect.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2003).  

The amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in July 1999 and therefore, the amended version 
of the regulation does not apply.

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The additional evidence is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Relevant evidence added to the record, since the RO's April 
1993 decision consists of records from the San Diego VAMC 
reflecting treatment from December 1998 through March 2002; 
reports of VA examinations, performed in March 1999 and 
October 2001; a statement from a former fellow serviceman, 
received in November 2000; the report of a pre-employment 
examination, performed by the City of San Diego in November 
2000; and a May 2003 radiology report.  While such evidence 
is new in the sense that it was not previously before VA 
decision makers, it is essentially cumulative in nature.  
Although the additional records and reports show that the 
veteran now has back abnormalities, including low back strain 
and a bulging disc at L4-L5, they do not provide any 
competent evidence of a relationship to service.  The only 
support for such a nexus comes from the veteran and from a 
recent report by a former fellow serviceman.  The veteran 
contends that his low back disability is the result of an 
injury in service in 1975, when he reportedly fell from a 
ladder or an aircraft.  The former fellow serviceman states 
that such an accident may have happened as the veteran said 
it did; however, he acknowledges that he did not witness the 
accident.  Moreover, the service medical records and service 
personnel records are completely negative for any reference 
to such as accident.  Therefore, even when considered with 
the evidence previously on file, the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
additional evidence is not new and material for the purpose 
of reopening the claim of entitlement to service connection 
for low back disability.

B. Disability Manifested by Chest Pain

In April 1993, the RO also denied entitlement to service 
connection for disability manifested by chest pain.  Relevant 
evidence at that time consisted of the veteran's service 
medical records and the records from Kaiser Permanente 
reflecting treatment from July 1982 to January 1987.  
Although the veteran had complained of chest pain on several 
occasions in and after service and had had various diagnoses, 
including atypical chest pain, musculoskeletal pain, 
bronchitis, and costochondritis, there was no evidence of 
chronic underlying disability responsible for that pain.  
Indeed, at the time of the veteran's separation from service, 
his heart, chest, and lungs were found to be normal, and 
chest X-rays were within normal limits.  The RO concluded 
that, therefore, there was no basis for service connection 
for disability manifested by chest pain.  Accordingly, the 
claim was denied.  The veteran was notified of that decision; 
however, a timely notice of disagreement was not received 
with which to initiate the appellate process.  Accordingly, 
that decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1992).

As above, relevant evidence added to the claims file, since 
the RO's April 1993 decision consists of records from the San 
Diego VAMC reflecting treatment from December 1998 through 
March 2002; reports of VA examinations, performed in March 
1999 and October 2001; a statement from a former fellow 
serviceman, received in November 2000; the report of a pre-
employment examination, performed by the City of San Diego in 
November 2000; and the December 2001 VAMC outpatient 
treatment note.  Such evidence shows that the veteran 
continues to complain of chest pain and that the various 
impressions (e.g., VA outpatient treatment records from 
January and April 1999) include atypical chest pain and chest 
pain associated with panic attacks.  The record remain 
negative for evidence of chronic underlying disability 
responsible for the pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Moreover, there remains a 
lack of any competent evidence of a nexus between any of the 
various diagnoses and the veteran's complaints of chest pain 
in service.  

As such, the additional evidence is cumulative in nature and 
does not cure the deficits in the record which existed in 
April 1993.  Therefore, even when considered with the 
evidence previously on file, the additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the additional 
evidence is not new and material for the purpose of reopening 
the claim of entitlement to service connection for disability 
manifested by chest pain.

C.	Left Shoulder Disability

The veteran also seeks entitlement to service connection for 
left shoulder disability, including Hill-Sachs deformity.  In 
support of that claim, the veteran directs the Board's 
attention to service medical records, dated in September 1976 
and June 1977, as well as the statement from the former 
fellow serviceman.  The September 1976 medical record shows 
treatment for sharp left-sided pain with inspiration and 
motion.  Although there was tenderness in the left lateral 
chest and an impression of musculoskeletal pain, there was 
simply no evidence of left shoulder involvement.  The June 
1977 record shows left-sided headaches and costochondritis in 
the right rib cage.  Again, there was no evidence of left 
shoulder involvement.  Indeed, the veteran's service medical 
records are completely negative for any evidence of left 
shoulder disability.  Therefore, incurrence of a chronic left 
shoulder disorder in service is not factually shown.  

Left shoulder disability, including questionable Hill-Sachs 
deformity, was first clinically recorded in the late 1990's 
(See, e.g., the report of the VA general medical examination 
in March 1999).  This was more than 18 years after his 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Although the veteran and a former fellow 
serviceman now state that such disability was the result of a 
fall from a ladder in service, it is again noted that the 
former fellow serviceman did not actually witness the 
accident and that the account is uncorroborated by evidence 
dated in and shortly after service.

The veteran's claims file does contain several notes by 
physicians stating that, based on the veteran's own history, 
he had such an accident in service and has been experiencing 
problems with his left shoulder since that time.  The Board 
does not find persuasive evidence that a possible nexus, or 
relationship, exists between the claimed left shoulder 
condition and the veteran's military service.  These 
notations as to the etiology of the veteran's left shoulder 
disorder are based solely on the veteran's reported history 
of sustaining an injury during service.  The fact that 
physicians have accepted the veteran's statements as to the 
relationship between his complaints of shoulder pain and a 
reported in-service injury is irrelevant because, in this 
case, for the reasons discussed above, the Board concludes 
that the veteran's reported history is not credible and not 
probative evidence.  The probative value of a medical opinion 
is significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board is not required to accept medical 
opinions that are based solely on recitation of history, such 
as these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
essence, the veteran's unsupported history lessens the value 
of any medical opinions because the opinions were clearly 
based solely on that history, since there is no objective 
documentation of in-service shoulder pathology and no 
complaints of shoulder problems until at least four years 
after service (at which time the veteran reported a work 
injury).  

The Board notes that additional medical opinion was solicited 
from the physician that conducted the May 2003 examination as 
to the etiology of the veteran's shoulder disorder, but no 
opinion was provided.  However, the Board will not remand the 
claim for another examination because, in a letter dated 
October 2003, the veteran requested that his claim be decided 
without further delay "resulting from a request for 
additional information, in the form of more examinations or 
requesting more information from myself."  Because there 
remains no persuasive evidence of a nexus between the 
veteran's shoulder disability and any incident or injury in 
service, service connection is not warranted.



D.	Psychiatric Disability

Finally, the veteran claims service connection is warranted 
for a psychiatric disability to include anxiety, depression, 
and PTSD.  In addition to the regulations governing 
entitlement to service connection, claims for PTSD are 
evaluated in accordance with criteria set forth in 38 C.F.R. 
3.304(f).  Service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the stressor occurred.  In addition, 
in 1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  

The veteran has presented a diagnosis of PTSD which, for 
purposes of this appeal, the Board presumes to conform to 
DSM-IV requirements.  See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2003).  However, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  
"Just because a physician or other health professional 
accepted appellant's description of his [military] 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Therefore, the issue presented in this case concerns whether 
the veteran was actually exposed to the stressors supporting 
his PTSD diagnosis.  The veteran does not claim any combat-
related stressors.  "Credible supporting evidence" of a 
non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:  

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3) (2002).  

Although not explicitly spelled out in the March 2004 SSOC, 
the RO did discuss in the reasons and bases the types of 
evidence that could be submitted to corroborate the 
occurrence of a stressor, consistent with the above 
regulation.


In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1, Part III, paragraph 5.14c (Feb. 20, 1996), and 
former M21-1, Part III, paragraph 7.46(c)(2) (Oct. 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c(5).  

In this case, the veteran has asserted that his psychiatric 
condition is due to harassment and racial discrimination he 
faced during active duty.  As noted above, the veteran's 
health care providers have written that he suffers from non-
combat related, but service-related, PTSD due to racial 
discrimination.  In addition, the stressors he has cited are 
examples of personal assault, usually racially motivated.  
Therefore, the veteran's claim for entitlement to service 
connection for PTSD must be treated as a personal assault 
claim.

The veteran's service medical records do not reveal 
psychiatric problems or treatment of any kind.  The first 
evidence of anxiety problems appears in the Kaiser Permanente 
records from March 1984 to September 1987.  In September 
1987, the veteran complained of stress due to his job and 
personal problems (divorce.)  The first indication that the 
veteran's psychiatric condition may have been related to 
service was a letter from his former fellow serviceman who 
reported that the veteran's mental state was "somewhat 
depressive" on several occasions in service.

In April 2003, the RO asked the veteran to identify his 
alleged stressors from service.  The RO informed the veteran 
of the alternative sources of information he could provide to 
substantiate his claim.

The veteran reported the following incidents as stressors: 1) 
a racially motivated physical assault in which a Caucasian 
serviceman insulted and fought with the veteran, who is 
African American; 2) a Caucasian serviceman interrupted and 
insulted the veteran during a training class; 3) a jacket was 
stolen from the veteran's locker; 4) in April 1975, three 
Caucasian servicemen called the veteran a racial epitaph and 
physically assaulted him, the fight was stopped by shore 
patrol who handcuffed the veteran and three other servicemen 
and "wrote up" and released all four; the veteran was 
transferred to another barracks as a result of this incident; 
5) a Marine Colonel pointed his weapon at the veteran and 
threatened to shoot him; the veteran found some weapons and 
hid them under his uniform; two admirals and two marines 
apprehended the veteran, took his weapons, and released him 
at a different barracks; 6) on April 27, 1975, on the USS 
[redacted], a superior officer yelled at the veteran and 
threatened him for having improper orders; after the incident 
the veteran was punished by having to stay in the berthing 
compartment for the duration of his time on the ship; the 
veteran also stated that he received an Armed Forces 
Expeditionary Medal and a Meritorious Unit Commendation as a 
result of this incident; 7) a racially motivated assault; the 
veteran identified two servicemen, D.B. and D.R., who were 
the veteran's friends and knew of these incidents at the 
time; the veteran also identified a petty officer named W.B. 
who harassed the veteran; 8) a flight deck officer pulled the 
veteran out of the way of a plane about to take off; the 
servicemen in his shop laughed at the incident; 9) in 1978, 
the veteran decided not to extend his tenure in Fighter 
Squadron 2 on the USS [redacted] because of the hostile 
environment; the veteran transferred job classification and 
assignments several times to avoid these incidents.

The veteran also raised post-service stressors from his 
civilian employment with the Navy, but those are not relevant 
to the issue of service connection, and will not be discussed 
further.

The United States Armed Services Center for Research of Unit 
Records was asked to verify any of the incidents the veteran 
identified as stressors.  However, a reply received in March 
2004 indicates they were unable to verify the stressors.

The veteran's service personnel records do show that he 
transferred stations and job assignments on several 
occasions.  However, the personnel records show only positive 
assessments of the veteran's service, with no disciplinary 
problems or complaints.  In June 1978, he agreed to extend 
his enlistment for another twenty-five months.  A request for 
transfer of duty dated November 1978 shows that the veteran 
had a clear record during the previous 48 months.  An undated 
report compliments the veteran on his effective leadership 
and ability to adapt to work and personnel conditions.  The 
report also noted the veteran's exemplary behavior.  Another 
positive report dated 1979 again compliments the veteran's 
leadership ability and highly recommends him for advancement.  
Finally, a 1980 performance evaluation compliments the 
veteran's superior performance and his genial, cooperative, 
and understanding attitude.  His enlisted performance record 
does not shown any unsatisfactory ratings, and he 
consistently received exemplary ratings for conduct.  There 
is also no corroboration in the veteran's service medical 
records.  He discusses being in physical altercations, but 
his medical records document no reports of relevant injuries 
that would corroborate his current account. 

Therefore, there is no credible evidence corroborating the 
veteran's accounts of his in-service stressors.  Had he, in 
fact, been the subject of disciplinary action or been 
arrested, there would be official documents of such.  Had he, 
in fact, been engaging in continuous verbal and physical 
altercations with other crew members, he would not have 
received exemplary conduct ratings.  The fact that he was 
consistently praised for his job performance and conduct 
casts serious doubt on his current statements.

In short, the only corroboration to the veteran's account of 
his stressors or indication of behavior changes was the 
letter from his former fellow serviceman stating that he 
seemed "somewhat depressive" at times during service and 
the records showing he transferred job assignments and 
stations.  The Board finds these indications of behavior 
changes do not provide sufficient credible supporting 
evidence of the claimed stressors.  Given the veteran's 
excellent performance records and recommendations of 
advancement, there is not even an approximate balance of 
positive and negative evidence that the stressful incidents 
occurred.  

The Board finds that the veteran's allegations of exposure to 
non-combat stressors in service are not corroborated by 
credible supporting evidence, and the Board must find that 
the veteran's PTSD is not shown to have its origins in his 
military service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for the other components of the veteran's claim, anxiety 
and depression, there is no competent evidence of a nexus 
between the psychiatric condition and service.  The veteran's 
service medical records do not show diagnosis of a chronic 
psychiatric disorder.  The post-service records show periodic 
complaints such as stress and anxiety, but these were related 
to job pressures or family situations the veteran was 
experiencing at that time.  It was not until the 1990s that 
the veteran began to state he had been depressed ever since 
service, and it was not until that time (i.e., more than 15 
years after service) that a chronic psychiatric disorder was 
formally diagnosed.  The veteran's statements are not 
competent evidence of a nexus between the claimed condition 
and his service, or a service-connected condition.  
Accordingly, the veteran's claims must be denied.


ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for low back disability is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for a disability manifested by chest pain is 
denied

Entitlement to service connection for left shoulder 
disability, including Hill-Sachs deformity, is denied.

Entitlement to service connection for psychiatric disability, 
including anxiety, depression, and post-traumatic stress 
disorder (PTSD), is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



